IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


STEVEN BURDA,                     : No. 41 MM 2015
                                  :
               Petitioner         :
                                  :
                                  :
          v.                      :
                                  :
                                  :
ALLA KORENMAN (F/K/A ALLA BURDA), :
                                  :
               Respondent         :


                                        ORDER



PER CURIAM

      AND NOW, this 8th day of April, 2015, the “Emergency Application for

Extraordinary Relief” and the Application for Relief are DENIED.